Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000679
                                                         24-OCT-2017
                                                         08:21 AM



                          SCPW-17-0000679

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                    GALINA OGEONE, Petitioner,

                                 vs.

THE HONORABLE JEFFREY P. CRABTREE, Judge of the Circuit Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                  DENTIST LESLIE AU, Respondent.


                       ORIGINAL PROCEEDING
             (CIV. NOS. 16-1-1347-7 and 16-1-1348-7)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Galina Ogeone’s

petition for writ of mandamus, filed on September 25, 2017, the

documents attached thereto and submitted in support thereof, the

supplemental submissions, and the record, it appears that

petitioner fails to demonstrate that she has a clear and

indisputable right to the requested relief or that the respondent

judge exceeded his jurisdiction or committed a flagrant and

manifest abuse of discretion.    Petitioner, therefore, is not

entitled to the requested writ of mandamus.     See Kema v. Gaddis,

91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of
mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; where a court has

discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, October 24, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2